     Case 8:21-cv-01084-CJC-KES Document 23 Filed 08/10/21 Page 1 of 5 Page ID #:324




1

2

3

4

5

6

7

8                            UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10                                   SOUTHERN DIVISION
11
                                           )
12
      OMID NASERI, individually and on     )            Case No.: SACV 21-01084-CJC (KESx)
                                           )
13    behalf of others similarly situated, )
                                           )
14                                         )            ORDER DENYING PLAINTIFF’S
                   Plaintiff,              )            MOTION TO REMAND [Dkt. 15] AND
15                                         )            GRANTING DEFENDANT’S MOTION
            v.                             )            TO DISMISS PLAINTIFF’S FIRST
16                                         )            AMENDED COMPLAINT [Dkt. 8]
                                           )            WITH LEAVE TO AMEND
17    GREENFIELD WORLD TRADE, INC. )
      d/b/a THE LEGACY COMPANIES,          )
18                                         )
                                           )
19                 Defendant.              )
                                           )
20                                         )
21

22    I.    INTRODUCTION
23

24          In this case, Plaintiff Omid Naseri alleges that Defendant Greenfield World Trade,
25    Inc. violated the Song-Beverly Consumer Warranty Act (“Song-Beverly”), the Consumer
26    Legal Remedies Act (“CLRA”), and California’s Unfair Competition Law (“UCL”) by
27    deceiving customers into thinking they had to register a purchased product in order for
28    the product to be covered by a warranty. (Dkt. 1-4 [First Amended Complaint,

                                                  -1-
     Case 8:21-cv-01084-CJC-KES Document 23 Filed 08/10/21 Page 2 of 5 Page ID #:325




1     hereinafter “FAC”].) Before the Court are Plaintiff’s motion to remand (Dkt. 15
2     [hereinafter “MTR”] and Defendant’s motion to dismiss (Dkt. 8). For the following
3     reasons, Plaintiff’s motion to remand is DENIED and Defendant’s motion to dismiss is
4     GRANTED. 1
5

6     II.    BACKGROUND
7

8            Plaintiff bought a blender Defendant manufactures. (FAC ¶¶ 17, 22.) One of the
9     reasons Plaintiff bought Defendant’s blender is because it had an “express 2-year
10    warranty.” (Id. ¶ 20.) When Plaintiff read the user manual, however, he got the
11    impression that the express warranty only applied if Plaintiff registered the product. (Id.
12    ¶¶ 23–25.) To register, a person is required to enter his name, email, phone number,
13    address, model number, purchase location, and purchase date. (Id. ¶ 27.) In fact,
14    registration was not required for the warranty to be valid. (See id. ¶¶ 28–29.) Neither the
15    online registration form nor the user manual made this clear. (Id.) Plaintiff alleges that
16    Defendant uses the personal information it collects from registration “for its own business
17    and marketing purposes and for its own economic benefit,” and intends for the
18    registration process to “have a chilling effect on warranty claims, preventing customers
19    who have not registered, or who choose not to register their warranties from making
20    warranty claims, thereby saving Defendant money in warranty repair and administration
21    costs.” (Id. ¶¶ 30–31.)
22

23    //
24    //
25    //
26

27
      1
       Having read and considered the papers presented by the parties, the Court finds these matters
28    appropriate for disposition without a hearing. See Fed. R. Civ. P. 78; Local Rule 7-15. Accordingly, the
      hearing set for August 16, 2021, at 1:30 p.m., is hereby vacated and off calendar.
                                                        -2-
     Case 8:21-cv-01084-CJC-KES Document 23 Filed 08/10/21 Page 3 of 5 Page ID #:326




1     III.   MOTION TO REMAND
2

3            Defendant removed this case to federal court, asserting that the Court has CAFA
4     jurisdiction. Plaintiff moves to remand, but does not argue that this Court lacks CAFA
5     jurisdiction. Rather, Plaintiff argues that this Court lacks jurisdiction over Plaintiff’s
6     claims for equitable relief under the UCL and CLRA because “Defendant has failed to
7     demonstrate or even allege that Plaintiff’s legal remedy sought is inadequate.” (MTR at
8     3.)
9

10           Plaintiff relies on Sonner v. Premier Nutrition Corp., 971 F.3d 834 (9th Cir. 2020).
11    But Sonner did not hold that failure to allege an inadequate legal remedy deprives a court
12    of subject matter jurisdiction. Rather, Sonner held that failure to allege an inadequate
13    legal remedy precludes a plaintiff from recovering at all. 971 F.3d at 841 (“[W]e hold
14    that a federal court must apply traditional equitable principles before awarding restitution
15    under the UCL and CLRA.”); id. at 844 (“Under these principles, Sonner must establish
16    that she lacks an adequate remedy at law before securing equitable restitution for past
17    harm under the UCL and CLRA.”). Sonner’s conclusion—that the district court did not
18    err in dismissing Sonner’s claims for equitable restitution under the UCL and CLRA
19    because Sonner failed to establish that she lacked an adequate remedy at law—shows that
20    federal courts may exercise jurisdiction over equitable claims under the UCL and CLRA.
21    See id. Plaintiff’s motion to remand these claims for lack of subject matter jurisdiction
22    under Sonner is therefore DENIED.
23

24    IV.    MOTION TO DISMISS
25

26           Defendant argues that Plaintiff lacks standing to sue under the Song-Beverly Act,
27    the CLRA, and the UCL because Plaintiff does not sufficiently allege he was injured by
28    Defendant’s alleged statutory violations. The Court agrees.

                                                    -3-
     Case 8:21-cv-01084-CJC-KES Document 23 Filed 08/10/21 Page 4 of 5 Page ID #:327




1           Under all three statutes, only someone who has been damaged by the failure to
2     comply with the statute may bring suit. Under the Song-Beverly Act, only a buyer of
3     consumer goods “who is damaged by a failure to comply with any obligation under this
4     chapter or under an implied or express warranty or service contract may bring an action
5     for the recovery of damages and other legal and equitable relief.” Cal. Civ. Code
6     § 1794(a) (emphasis added). Under the CLRA, “[a]ny consumer who suffers any damage
7     as a result of the use or employment by any person of a method, act, or practice declared
8     to be unlawful by Section 1770 may bring an action against that person.” Cal. Civ. Code
9     § 1780 (emphasis added). And under the UCL, a plaintiff has standing to bring an action
10    only if he has “suffered injury in fact and has lost money or property as a result of the
11    unfair competition.” Cal. Bus. & Prof. Code § 17204. To meet this standing
12    requirement, Plaintiffs must: “(1) establish a loss or deprivation of money or property
13    sufficient to qualify as injury in fact, i.e., economic injury, and (2) show that the
14    economic injury was the result of, i.e., caused by, the unfair business practice or false
15    advertising that is the gravamen of the claim.” Jenkins v. JPMorgan Chase Bank, N.A.,
16    216 Cal. App. 4th 497, 521 (2013), disapproved of on other grounds by Yvanova v. New
17    Century Mortg. Corp., 62 Cal. 4th 919 (2016).
18

19          Plaintiff does not sufficiently allege he has been damaged under any of these
20    statutes. Plaintiff alleges that he has been damaged because he would not have bought
21    the blender, or would have paid less for it, “[h]ad the Product’s exterior packing disclosed
22    that the warranty was contingent on registration by Plaintiff providing [ ] personal
23    information.” (FAC ¶ 33.) But according to Plaintiff, the warranty was not contingent
24    on registration—he just briefly thought it was. (See id. ¶¶ 28–29.) Plaintiff also alleges
25    that “[c]lass members who did provide their personal information have been damaged by
26    being forced to relinquish their personal information based on Defendant’s statutorily
27    mandated omissions.” (FAC ¶ 67.) But even if this were a cognizable injury, Plaintiff
28


                                                    -4-
     Case 8:21-cv-01084-CJC-KES Document 23 Filed 08/10/21 Page 5 of 5 Page ID #:328




1     does not allege that he himself registered his product and provided personal information
2     to Defendant.
3

4           “Leave to amend should be granted unless the district court ‘determines that the
5     pleading could not possibly be cured by the allegation of other facts.’” Knappenberger v.
6     City of Phoenix, 566 F.3d 936, 942 (9th Cir. 2009) (quoting Lopez v. Smith, 203 F.3d
7     1122, 1127 (9th Cir. 2000) (en banc)). The Court has doubts that Plaintiff could cure the
8     defects the Court identified by alleging additional facts. It appears that the warranty on
9     Plaintiff’s blender was not contingent on registration, so the Court does not understand
10    how Plaintiff could have been damaged. Moreover, it appears that Plaintiff did not
11    register his product, so the Court does not understand how he could have been damaged
12    by providing personal information either. Nevertheless, the Court will give Plaintiff
13    another opportunity to state a viable claim. But in any amended pleading, Plaintiff needs
14    to make his theory of how he was damaged very clear.
15

16    V.    CONCLUSION
17

18          For the foregoing reasons, Plaintiff’s motion to remand is DENIED and
19    Defendant’s motion to dismiss Plaintiff’s First Amended Complaint is GRANTED.
20    Plaintiff’s claims are DISMISSED WITH FOURTEEN DAYS’ LEAVE TO AMEND.
21

22          DATED:       August 10, 2021
23                                                  __________________________________
24                                                        CORMAC J. CARNEY
25                                                  UNITED STATES DISTRICT JUDGE
26

27

28


                                                   -5-
